DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 3, the limitation of “the thin region” should be corrected into “the thin region.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda (US 2003/0164500).
Regarding claim 1, Tsunoda discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, a thin film transistor, comprising: 
a substrate (101, [56]); 

an active layer (160, [77]) on a surface of the buffer layer (110/111, [58]) opposite from the substrate (101, [56]); 
a gate insulating layer (118, [62]) on a surface of the active layer (160, [77]) opposite from the substrate (101, [56]), and a gate (131, [66]) on a surface of the gate insulating layer (118, [62]) opposite from the substrate (101, [56]); 
wherein a width of the active layer (160, [77]) is smaller than a width of the gate (131, [66]), and an orthographic projection of the gate (131, [66]) on the substrate (101, [56]) covers an orthographic projection of the active layer (160, [77]) on the substrate (101, [56]) (figures).
Regarding claim 2, Tsunoda discloses the thin film transistor according to claim 1 as described above.
Tsunoda further discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, a conducting layer (126/135, [65], [68]) is provided at two sides of the active layer (160, [77]) respectively and an orthographic projection of the conducting layer (126/135, [65], [68]) on the substrate (101, [56]) partially overlaps the orthographic projection of the gate (131, [66]) on the substrate (101, [56]).
Regarding claim 12, Tsunoda discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, a method of fabricating a thin film transistor, comprising: 
providing a substrate (101, [56]); 
forming a buffer layer (110/111, [58]) on a surface of the substrate (101, [56]); 
forming an active layer (160, [77]) on a surface of the buffer layer (110/111, [58]) opposite from the substrate (101, [56]); and 

wherein a width of the active layer (160, [77]) is smaller than a width of the gate (131, [66]), and an orthographic projection of the gate (131, [66]) on the substrate (101, [56]) covers an orthographic projection of the active layer (160, [77]) on the substrate (101, [56]) (figures).
Regarding claim 18, Tsunoda discloses the thin film transistor according to claim 1 as described above.
The claimed limitation of “A display substrate, comprising the thin film transistor according to claim 1” has not patentable weight because it is interpreted as intended use.
Regarding claim 19, Tsunoda discloses the thin film transistor according to claim 18 as described above.
The claimed limitation of “A display apparatus, comprising the display substrate according to claim 18” has not patentable weight because it is interpreted as intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 2003/0164500) in view of Lee (US 2005/0139918).

Tsunoda further discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, a first sub-buffer layer (110, [46], [58]) on the substrate (101, [56]); and 
a second sub-buffer layer (111, [58]) on a surface of the first sub-buffer layer (110, [46], [58]) opposite from the substrate (101, [56]), the second sub-buffer layer (111, [58]) comprising at least a thin region (thinner region that is less than maximum thickness of 111, [58], figures), wherein the orthographic projection of the conducting layer (126/135, [65], [68]) covers an orthographic projection of the thin region (thinner region that is less than maximum thickness of 111, [58], figures) on the substrate (101, [56]), and the orthographic projection of the thin region (thinner region that is less than maximum thickness of 111, [58], figures) at least has an overlapping area with the orthographic projection of the gate (131, [66]) on the substrate (101, [56]) (figures).
Tsunoda does not explicitly disclose a material forming the first sub-buffer layer contains carriers.
Lee teaches, in at least figure 4 and related text, the device comprising a material forming the first sub-buffer layer (502, [39]) contains carriers ([40]), for the purpose of providing the silicon nitride film that has far superior heat conductivity to the silicon oxide film is utilized as the buffer layer ([39]).
Tsunoda and Lee are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Tsunoda to have the material forming the first sub-buffer layer contains carriers, as taught by Lee, for the purpose of providing the silicon nitride film that has far superior heat conductivity to the silicon oxide film is utilized as the buffer layer ([39], Lee).
Regarding claim 5, Tsunoda in view of Lee discloses the thin film transistor according to claim 3 as described above.
Tsunoda further discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, a groove (area of 102, [57], figures) is provided on a surface of the second sub-buffer layer (111, [58]) facing the first sub-buffer layer (110, [58]), and a part of the second sub-buffer layer (111, [58]) on a top of the groove (area of 102, [57], figures) constitutes the thin region (thinner region that is less than maximum thickness of 111, [58], figures).
Regarding claim 6, Tsunoda in view of Lee discloses the thin film transistor according to claim 3 as described above.
Tsunoda in view of Lee does not explicitly disclose a thickness of the thin region is less than or equal to about 100 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the thin region as claimed in claim 6 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness of the thin region as being no more than use of known technique to improve 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a thickness of the thin region is less than or equal to about 100 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 7, Tsunoda in view of Lee discloses the thin film transistor according to claim 3 as described above.

Regarding claim 8, Tsunoda in view of Lee discloses the thin film transistor according to claim 3 as described above.
Tsunoda further discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, a material forming the second sub-buffer layer (111, [58]) comprises silicon dioxide ([58]).
Regarding claim 13, Tsunoda discloses the method according to claim 12 as described above.
Tsunoda further discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, forming a first sub-buffer layer (110, [46], [58]) on the substrate (101, [56]); and 
Forming a second sub-buffer layer (111, [58]) having at least a thin region (thinner region that is less than maximum thickness of 111, [58], figures) on a surface of the first sub-buffer layer (110, [46], [58]) opposite from the substrate (101, [56]) (figures).
Tsunoda does not explicitly disclose a material forming the first sub-buffer layer contains carriers.
Lee teaches, in at least figure 4 and related text, the method comprising a material forming the first sub-buffer layer (502, [39]) contains carriers ([40]), for the purpose of providing the silicon nitride film that has far superior heat conductivity to the silicon oxide film is utilized as the buffer layer ([39]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Tsunoda to have the material forming the first sub-buffer layer contains carriers, as taught by Lee, for the purpose of providing the silicon nitride film that has far superior heat conductivity to the silicon oxide film is utilized as the buffer layer ([39], Lee).
Regarding claim 16, Tsunoda in view of Lee discloses the method according to claim 13 as described above.
Tsunoda further discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, forming the second sub-buffer layer (111, [58]) on a surface of the first sub-buffer (110, [58]) opposite from the substrate (101, [56]); and 
forming a groove (area of 102, [57], figures) on a surface of the second sub-buffer layer (111, [58]) facing the substrate (101, [56]), wherein a part of the second sub-buffer layer (111, [58]) on a top of the groove (area of 102, [57], figures) constitutes the thin region (thinner region that is less than maximum thickness of 111, [58], figures).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 2003/0164500) in view of Wang (US 2018/0254328).
Regarding claim 9, Tsunoda discloses the thin film transistor according to claim 1 as described above.

Wang teaches, in at least figure 1 and related text, the device comprising a material forming the active layer (AL, [36]) comprises amorphous indium gallium zinc oxide ([36]), for the purpose of providing a cost-effective solution to semiconductor manufacturing with good industrial processability ([34]).
Tsunoda and Wang are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsunoda with the specified features of Wang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Tsunoda to have the material forming the active layer comprising amorphous indium gallium zinc oxide, as taught by Wang, for the purpose of providing a cost-effective solution to semiconductor manufacturing with good industrial processability ([34], Wang).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 2003/0164500).
Regarding claim 10, Tsunoda discloses the thin film transistor according to claim 1 as described above.
Tsunoda does not explicitly disclose a width of the active layer is within a range of about 1 µm to about 3 µm.

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a width of the active layer is within a range of about 1 µm to about 3 µm) or any unexpected results arising therefrom.
.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 2003/0164500) in view of Murade (US 6297862).
Regarding claim 11, Tsunoda discloses the thin film transistor according to claim 1 as described above.
Tsunoda further discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, a light shielding layer (102, [57]) between the substrate (101, [56]) and the buffer layer (110/111, [58]), 
wherein an orthographic projection of the light shielding layer (102, [57]) on the substrate (101, [56]) covers the orthographic projection of the active layer (160, [77]) on the substrate (101, [56]) (figures).
Tsunoda does not explicitly disclose an area of the orthographic projection of the light shielding layer on the substrate is smaller than an area of the orthographic projection of the gate on the substrate.
Murade teaches, in at least figure 6 and related text, the device comprising an area of the orthographic projection of the light shielding layer (7, col. 13/ lines 7-31) on the substrate (10, col. 10/ lines 2-9) is smaller than an area of the orthographic projection of the gate (2, col. 13/ lines 7-31) on the substrate (10, col. 10/ lines 2-9), for the purpose of reducing leakage current (col. 13/ lines 7-31).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Tsunoda to have the area of the orthographic projection of the light shielding layer on the substrate being smaller than an area of the orthographic projection of the gate on the substrate, as taught by Murade, for the purpose of reducing leakage current (col. 13/ lines 7-31, Murade).
Regarding claim 17, Tsunoda discloses the method according to claim 12 as described above.
Tsunoda further discloses, in at least figures 2A, 3A, 3B, 4A, 5B, and related text, forming a light shielding layer (102, [57]) between the substrate (101, [56]) and the buffer layer (110/111, [58]), 
wherein an orthographic projection of the light shielding layer (102, [57]) on the substrate (101, [56]) covers the orthographic projection of the active layer (160, [77]) on the substrate (101, [56]) (figures).
Tsunoda does not explicitly disclose an area of the orthographic projection of the light shielding layer on the substrate is smaller than an area of the orthographic projection of the gate on the substrate.

Tsunoda and Murade are analogous art because they both are directed to method of fabricating a thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsunoda with the specified features of Murade because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Tsunoda to have the area of the orthographic projection of the light shielding layer on the substrate being smaller than an area of the orthographic projection of the gate on the substrate, as taught by Murade, for the purpose of reducing leakage current (col. 13/ lines 7-31, Murade).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-3 and 4 that recite “a part of the second sub-buffer layer under a bottom of the groove constitutes the thin region” in combination with other elements of the base claims 1-3 and 4.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12-13 and 15 that recite “a part of the second sub-buffer layer under a bottom of the groove constitutes the thin region” in combination with other elements of the base claims 12-13 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811